Citation Nr: 1628979	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  08-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1962 to May 1966.  This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court). The case was originally before the Board on appeal from a July 2007 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In December 2011 and July 2014, the case was remanded for additional development.   A July 2015 Board decision denied service connection for hypertension.  The Veteran appealed that decision to the Court, resulting in a February 2016 Joint Motion for Remand (JMR) by the parties.  A February 2016 Court Order remanded the matter for compliance with the instructions in the JMR.  In May 2016, the Board obtained an advisory medical opinion from the Veterans Health Administration (VHA).


FINDING OF FACT

It is reasonably shown by competent evidence that the Veteran's hypertension was incurred in service.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless. 
The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is not in dispute that the Veteran has a diagnosis of hypertension.  What remains necessary to substantiate his claim is competent (medical, because the question is a medical one beyond the scope of common knowledge or lay observation) evidence that the hypertension is etiologically related to his active service.

This claim had previously been considered under two theories of entitlement: that hypertension was first manifested during active service, based on a single (and not repeat) elevated reading on physical examination at separation from service, and that it was due to the Veteran's presumed  exposure to Agent Orange in Vietnam.  A March 2012 VA examination report provided a negative nexus opinion as to both theories.  In the February 2016 JMR, the parties agreed that the March 2012 VA examination was inadequate, as it was based on an inaccurate factual premise as to when hypertension was first diagnosed and appeared to misapprehend the degree of hypertension necessary to establish service connection. 

The May 2016 VHA consulting expert noted that on repeat assessment over three days at separation from service, the Veteran's average diastolic reading was 90, and provided a positive nexus opinion with respect to onset during active service.  (The details of the three-day readings are unavailable; but the Board (deferring to the expertise of VA's own consulting provider) finds not unreasonable the provider's apparent assumption that the diastolic reading at separation was an average of multiple readings over three days), and thus comports with the governing regulation that provides that hypertension be confirmed by two or more readings on at least three different days.  See Note following 38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, and considering the available evidence in the light most favorable to the Veteran, as is required, the Board finds that competent medical evidence demonstrates that the Veteran's hypertension had its onset/was incurred in service, and that service connection for hypertension is warranted.  


ORDER

Service connection for hypertension is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


